Title: To Thomas Jefferson from Philip Mazzei, 15 June 1780
From: Mazzei, Philip
To: Jefferson, Thomas


Paris, 15 June 1780. Sends Leyden gazette of 6 June with accounts of “various insolent and ignominious actions of the British subjects at sea.” The whole world now believes that “the sentiments contained in the enclosed Manuscript No. 1. may be considered as the Emperors”—an East India Company now forming at Trieste under his auspices. King of Naples goes on as fast as possible to form his marine. His minister of marine, and admiral at the same time, is “the brave and intelligent Mr. Acton, who directs and superintends the whole.” Sends French gazette of 9 June and extracts from other papers. Refers to the “disorders and Crimes lately committed” in England “by fanatics and thieves.”
